DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3,6-10,12-14 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, for the reasons set forth in the previous action filed 3/8/2021. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,6-10,12-14 and 17-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yu et al. “In situ covalently cross-linked PEG hydrogel for ocular drug delivery applications”, International Journal of Pharmaceutics 470 (2014) 151–157, cited previously.
Yu discloses an in situ crosslinked PEG hydrogel for ocular drug delivery, the hydrogels were formed from reaction of 4 arm PEG-Mal (maleimidyl functional groups) and 4 arm PEG-SH, where SH and Mal are present on the ends, by varying the ratio of these two polymers (1:1, 1:2, 1:4 w/w, meeting claim 19) hydrogels with different gelling time, pore size, swelling ratio and mechanical properties were realized. See entire disclosure including abstract, scheme 1 and table 1. Regarding the recitation that the precurser clusters have a diameter of 10 to 1,000 nm, the examiner considered precurser clusters met by the star polymer itself and the examiner calculated the size of .
Claim(s) 1-3,6-10,12-14 and 17-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tei et al. (US 2012/0122949, cited previously). 
Tei discloses high strength injectable hydrogels formed by reacting a first polymer of 4 arm PEG-NH2 or PEG-SH and a second polymer of 4 arm PEG-Mal, where SH and Mal are present on the ends, the concentration of 1st and 2nd polymer was 10 mg/ml to 500 mg/ml, 10 mg/ml for each polymer is calculated by the examiner to be within the concentration range of 50 g/L or less as claimed. See entire disclosure, especially abstract, [0042]-[0053][0056]-[0057], embodiment 1 and 2 and claims 1,7-8. Regarding the recitation that the precurser clusters have a diameter of 10 to 1,000 nm, the examiner considered precurser clusters met by the star polymer itself and the examiner calculated the size of the diameter of the star copolymer with arms up to 250 units to be within the claimed range. See [0011]. The examiner calculated each monomer unit to be ~ 3 Angstroms long or 0.3 nm. Therefore, across each star polymer (two arms added together) is around 150 nm. Furthermore, the claims do not recite physical differences to distinguish the final product, thus the recitation of precurser clusters can simply be considered as a product by process type of limitation. Note the claims are drawn to a finished product not a method of making. Since no physical characteristics for the formed gel are recited that would distinguish the claims from other hydrogels the recitation did not lead to a patentable difference. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not .
Claim(s) 1-3,6-10,12-14 and 17-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Askari et al. (US 2014/0248231, cited previously). 
Askari discloses biocompatible in-vivo gelling hydrogel treatments for treating retinal detachment, the hydrogel is produced from 4 arm PEG-Mal (maleimidyl functional groups) and 4 arm PEG-SH, where SH and Mal are present on the ends, the amounts of these monomers in the aqueous solution includes numerous values 1,2,3,5, 10 and 20 wt%, considered to be within the concentration range of less than 50g/L claimed. See entire disclosure, especially abstract, [0067]-[0069],[0072]-[0074], [0093] and claims. Regarding the recitation that the precurser clusters have a diameter of 10 to 1,000 nm, the examiner considered precurser clusters met by the star polymer itself and the examiner calculated the size of the diameter of the star copolymer with MW of 20,000 Da as taught by Askari to be within the claimed range. Note the number of repeat units for Star PEG is ~460 which means each arm is ~115 monomer units. The examiner calculated each monomer unit to be ~ 3 Angstroms long or 0.3 nm. Therefore, across each star polymer (two arms added together) is around 80 nm. Furthermore, the claims do not recite physical differences to distinguish the final product, thus the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3,6-10,12-14 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., cited above.
Yu is disclosed above. While the examiner believes the star polymers of Yu reads on the clusters and is within the claimed range it also follows that adjusting monomer amounts and size of the star polymer is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere .
Claims 1-3,6-10,12-14 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tei et al. (US 2012/0122949).
Tei is disclosed above. While the examiner believes the star polymers of Tei reads on the clusters and is within the claimed range it also follows that adjusting monomer amounts and size of the star polymer is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
Claims 1-3,6-10,12-14 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askari et al. (US 2014/0248231).
Askari is disclosed above. While the examiner believes the star polymers of Askari reads on the clusters and is within the claimed range it also follows that adjusting monomer amounts and size of the star polymer is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
Double Patenting
Claims 1-3, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,550,225, or the reasons set forth in the previous action filed 3/8/2021.

Response to Arguments
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive.
Applicants assert since they have amended the claim to include more specific polymers the rejection over written description is overcome.
The claims in their current state are still extremely broad in that the hydrogel is only limited to starting materials containing nucleophilic or electrophilic groups on a side chain or end of a three or four branched PEG skeleton. As noted in previous actions the written description rejection was made because applicants only show a few specific species which produced a gel with the requisite properties claimed. Applicants have not shown a representative number of species to show that the generic claims will perform in the same manner across the range of polymers encompassed. Thus the amendment has not overcome the written description rejection. 
Applicants assert that the references cited in this action, Yu, Tei and Askari do not disclose gel precurser clusters with the requisite diameter range. Applicants also assert the star polymers in these references do not read on the gel precurser cluster.
As noted above the examiner calculated the size range of the star polymers in the references above to be within the diameter claimed. The examiner believes the three-dimensional structures of the PEG star polymers is within the scope of a “cluster”. Furthermore, the claims do not recite physical differences to distinguish the final product, thus the recitation of precurser clusters can simply be considered as a product by process type of limitation. Note the claims are drawn to a finished product not a method of making. Since no physical characteristics for the formed gel are recited that would distinguish the claims from other hydrogels the recitation did not lead to a patentable difference. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JAMES W ROGERS/Primary Examiner, Art Unit 1618